Citation Nr: 9918964	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  98-19 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for anxiety 
disorder with post-traumatic stress disorder (PTSD) symptoms.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from October 1942 to October 
1945.  The veteran was a Prisoner of War (POW) from March 20, 
1944 to April 30, 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran's notice of 
disagreement was received in October 1998.  A statement of 
the case was mailed to the veteran in October 1998.  The 
veteran's substantive appeal was received in November 1998.  

In the December 1997 rating decision, service connection was 
denied for ischemic heart disease, chronic obstructive 
pulmonary disease and restrictive lung disease, right 
inguinal hernia, gynecomastia and early hypothyroidism.  The 
veteran was notified of this decision and of his procedural 
and appellate rights in a January 1998 letter.  None of these 
issues is in appellate status and before the Board at this 
time because the veteran did not file a notice of 
disagreement to the denials.


REMAND

At the outset, the Board notes that the veteran was a POW in 
Germany from March 20, 1944 to June 29, 1945.  He was held at 
Stalag Luft I prison.

In conjunction with his claim, the veteran submitted 
additional evidence directly to the Board which was received 
in May 1998.  This evidence consists of a March 1999 VA PTSD 
clinical evaluation.  According to 38 C.F.R. § 20.1304(c) 
(1998), any pertinent evidence submitted by the veteran which 
is accepted by the Board under the provisions of this 
section, as well as any such evidence referred to the Board 
by the originating agency under § 19.37(b) (1998), must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived by the veteran (or his 
representative) or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  Such waiver must be 
in writing or, if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.

In conjunction with his claim, the veteran submitted 
additional pertinent evidence directly to the Board; however, 
neither the veteran nor his representative waived initial RO 
review of this evidence as required under 38 C.F.R. § 
20.1304(c) (1998).  The Board notes that although this 
evidence was not received within 90 days of the certification 
of the veteran's claim to the Board, this evidence is 
probative of the issue in appellate status and shows that the 
veteran was afforded VA psychiatric evaluation within 90 days 
of the certification of his claim to the Board.  As such, the 
Board finds that this case must be remanded to the RO for 
review of the newly submitted evidence.  

In addition, the Board notes that according to Fenderson v. 
West, 12 Vet. App 119 (1999), "at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 'staged' 
ratings."  Thus, the RO must consider the applicability of a 
staged rating in this case.

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file.

2.  The RO should readjudicate the issue 
of dissatisfaction with the initial 
rating assigned following a grant of 
service connection for anxiety disorder 
with PTSD in light of all of the evidence 
of record to include the March 1999 VA 
psychiatric evaluation and Fenderson.  If 
the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



